PER CURIAM.
Appellant was convicted of rape without a recommendation of mercy and sentenced to death. Subsequently, under authority of Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (opinion filed July 17, 1972), this Court in Anderson et al. v. State, 267 So.2d 8 (opinion filed September 8, 1972) remanded appellant’s cause to the Circuit Court for resentencing. F.S. § 794.01 (1969), F.S.A.
This cause has now been presented and orally argued before the Court. Upon consideration thereof and careful analysis and study of the record and briefs in this cause, we find no error warranting a reversal of the judgment of conviction. Accordingly said judgment and the sentence pursuant thereto, as heretofore modified, is hereby
Affirmed.
ROBERTS, C. J., ERVIN, CARLTON, BOYD and McCAIN, JJ., and DREW, J. (Retired), concur.